

EXHIBIT 10.2
 
GOFISH CORPORATION
 
WARRANT TO PURCHASE COMMON STOCK


Warrant No. _______
Dated: December __, 2008

 
GoFish Corporation, a Nevada corporation (the “Company”), hereby certifies that,
for value received, ____________________ or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of
_____________ shares of common stock, $0.001 par value per share (the “Common
Stock”), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price equal to $0.20 per share (as adjusted
from time to time as provided in Section 7, the “Exercise Price”), at any time
and from time to time, in whole or in part, on or after the date hereof through
and including December 2, 2013 (the “Expiration Date”), and subject to the
following terms and conditions.
 
1.  Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
2.  Registration of Transfers. Subject to compliance with applicable federal and
state securities laws, any portion of this Warrant may be transferred, and the
Company shall register such transfer in the Warrant Register, upon surrender of
this Warrant, with the Form of Assignment attached hereto duly completed and
signed, to the Company at its address specified herein. Upon any such
registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.
 
3.  Exercise and Duration of Warrant.
 
(a)  This Warrant shall be exercisable by the registered Holder at any time and
from time to time, in whole or in part, on or after December 3, 2008, to and
including the Expiration Date. At 5:00 P.M., New York City time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value.
 
(b)  A Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised,
and the date such items are delivered to the Company (as determined in
accordance with the notice provisions hereof) is an “Exercise Date.”


--------------------------------------------------------------------------------




(c)  This Warrant may also be exercised at such time by means of a “cashless
exercise” in which the Holder shall be entitled to receive a certificate for the
number of Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)]
by (A), where:
 

 
(A) =
the VWAP on the Trading Day immediately preceding the date of such election;




 
(B) =
the Exercise Price of this Warrant, as adjusted; and




 
(X) =
the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.



(d)  For the purposes of this Agreement, the following definitions shall apply:
 
(i) “Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
(ii) “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the New York Stock Exchange, the Nasdaq Capital Market,
the Nasdaq Global Market, the Nasdaq Global Select Market or the OTC Bulletin
Board.
 
(iii) “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the primary Trading Market on
which the Common Stock is then listed or quoted as reported by Bloomberg
Financial L.P. (based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m.
Eastern Time); (b) if the Common Stock is not then listed or quoted on a Trading
Market and if prices for the Common Stock are then reported in the “Pink Sheets”
published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (c) in all other cases, the fair
market value of a share of Common Stock as determined by a nationally
recognized-independent appraiser selected in good faith by the Holder and
reasonably acceptable to the Company.
 
(e)  Notwithstanding anything to the contrary contained herein, unless the
Holder otherwise notifies the Company, this Warrant shall be deemed to be
automatically exercised using the “cashless exercise” method pursuant to
Section 3(c) (regardless of whether there is an effective Registration Statement
on Form S-1 or Form S-3 or similar form registering, or a current prospectus
available for, the issuance of the Warrant Shares) immediately prior to the time
on the Expiration Date at which this Warrant ceases to be exercisable; provided
however, that in the event that the cashless exercise formula set forth in
Section 3(c) yields a result that is less than or equal to zero, then the
unexercised portion of this Warrant shall automatically terminate and become
void.

2

--------------------------------------------------------------------------------


 
4.  Delivery of Warrant Shares.
 
(a)  Upon exercise of this Warrant, the Company shall promptly (but in no event
later than three Trading Days after the Exercise Date) issue or cause to be
issued and cause to be delivered to or upon the written order of the Holder and
in such name or names as the Holder may designate, a certificate for the Warrant
Shares issuable upon such exercise, free of restrictive legends. If the Holder
provides or previously provided the necessary account information to the
Company, and if there is an effective Registration Statement on Form S-1 or Form
S-3 (or similar form) registering the resale of the Warrants Shares by the
Holder or the Warrant Shares are eligible for resale without volume or
manner-of-sale limitations pursuant to Rule 144 of the Securities Act of 1933,
as amended (the “Securities Act”), then the Company shall issue and deliver such
Warrant Shares in a balance account of the Holder with the Depository Trust
Company through its Deposit Withdrawal Agent Commission System. The Holder, or
any person so designated by the Holder to receive Warrant Shares, shall be
deemed to have become holder of record of such Warrant Shares as of the Exercise
Date. The Company shall, upon request of the Holder, use commercially reasonable
efforts to deliver Warrant Shares hereunder electronically through the
Depository Trust Corporation or another established clearing corporation
performing similar functions if there is an effective Registration Statement on
Form S-1 or Form S-3 (or similar form) registering the resale of the Warrants
Shares by the Holder or the Warrant Shares are eligible for resale without
volume or manner-of-sale limitations pursuant to Rule 144 of the Securities Act.
 
(b)  This Warrant is exercisable on or after December 3, 2008, either in its
entirety or, from time to time, for a portion of the number of Warrant Shares.
Upon surrender of this Warrant following one or more partial exercises, the
Company shall issue or cause to be issued, at its expense, a New Warrant
evidencing the right to purchase the remaining number of Warrant Shares.
 
(c)  In addition to any other rights available to the Holder, if the Company
fails to deliver to the Holder a certificate representing Warrant Shares by the
third Trading Day after the date on which delivery of such certificate is
required by this Warrant, and if after such third Trading Day the Holder
purchases (in an open market transaction or otherwise), or the Holder’s broker
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of Warrant Shares that the Holder was entitled to receive from the
Company (a “Buy-In”), then the Company shall, promptly (and in any event not
later than three Trading Days after the Holder’s request) and in the Holder’s
discretion, either (i) pay cash to the Holder an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Warrant Shares) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing Warrant Shares in number equal to the
Common Stock purchased and pay cash to the Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock purchased, times (B) the price at which the sell order
giving rise to such purchase obligation was executed. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, the
Company shall be required to pay the Holder $1,000 and deliver to the Holder a
certificate or certificates representing Warrant Shares in number equal to the
Common Stock purchased.

3

--------------------------------------------------------------------------------



(d)  The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit the Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of this Warrant as required pursuant to the terms hereof. If the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Warrant Shares pursuant to this
Section 4(a) by the third Trading Day after the date on which delivery of the
stock certificate is required pursuant to Section 4(a), then the Holder will
have the right to rescind such exercise.
 
5.  Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrant in a name other than that of the
Holder or an affiliate thereof. The Holder shall be responsible for all other
tax liability that may arise as a result of holding or transferring this Warrant
or receiving Warrant Shares upon exercise hereof.
 
6.  Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 7). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such action as may be necessary to assure that such shares
of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.

4

--------------------------------------------------------------------------------



7.  Certain Adjustments.
 
(a)  Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.
 
(b)  Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to paragraph (a) of this Section, the number of Warrant
Shares that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the increased or decreased number of Warrant Shares
shall be the same as the aggregate Exercise Price in effect immediately prior to
such adjustment.
 
(c)  Adjustment for Reorganization. If there shall occur any reorganization,
recapitalization, reclassification, consolidation, merger, or sale of all or
substantially all of its assets involving the Company or any tender offer or
exchange offer of more than 50% of the Company’s outstanding capital stock in
which the Common Stock is converted into or exchanged for securities, cash or
other property (other than a transaction covered by Section 7(a) or 7(d))
(collectively, a “Reorganization”), then, following such Reorganization, upon
any subsequent exercise of this Warrant the Holder shall have the right to
receive, for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Reorganization, at the option of the
Holder, the number of shares of Common Stock of the successor or acquiring
entity or of the Company, if it is the surviving entity, and any additional
consideration (the “Alternate Consideration”) receivable upon or as a result of
such Reorganization by a Holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event. For purposes
of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Reorganization, and the Company shall in good faith apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Reorganization, then the Holder
shall be given the same choice as to the Alternate Consideration it receives
upon any exercise of this Warrant following such Reorganization. To the extent
necessary to effectuate the foregoing provisions, any successor to the Company
or surviving entity in such Reorganization shall issue to the Holder a new
warrant consistent with the foregoing provisions and evidencing the Holder’s
right to exercise such warrant into Alternate Consideration. The terms of any
agreement pursuant to which a Reorganization is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 7(c) and insuring that this Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction(s)
analogous to a Reorganization.

5

--------------------------------------------------------------------------------



(d)  Adjustments for Other Dividends and Distributions. If the Company, at any
time while this Warrant is outstanding, shall make or issue, or fix a record
date for the determination of holders of Common Stock entitled to receive, a
dividend or other distribution payable in securities of the Company (other than
shares of Common Stock) or in cash or other property, then and in each such
event provision shall be made so that the Holder shall receive upon exercise
hereof, in addition to the number of shares of Common Stock issuable hereunder,
the kind and amount of securities of the Company, cash or other property which
the Holder would have been entitled to receive had this Warrant been exercised
on the date of such event and had the Holder thereafter, during the period from
the date of such event to and including the Exercise Date, retained any such
securities receivable during such period, giving application to all adjustments
called for during such period under this Section 7 with respect to the rights of
the Holder.
 
(e)  Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
 
(f)  Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 7, the Company at its expense shall, as promptly as reasonably
practicable but in any event not later than 10 days thereafter, compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based; provided, in each case that such
information shall be made known to the public through a press release, filing
with the Commission, or other public announcement prior to or in conjunction
with such notice being provided to the Holder, and provided further that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Upon written request, the Company will promptly deliver a copy
of each such certificate to the Holder (but in any event not later than 10 days
thereafter).
 
(g)  Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating, or
solicits, stockholder approval for any merger, sale or similar transaction
pursuant to which Common Stock is converted or exchanged for cash, securities or
property or (iii) authorizes the voluntary dissolution, liquidation or winding
up of the affairs of the Company, then the Company shall deliver to the Holder a
notice describing the material terms and conditions of such transaction, at
least 20 calendar days prior to the applicable record or effective date on which
a person would need to hold Common Stock in order to participate in or vote with
respect to such transaction.

6

--------------------------------------------------------------------------------


 
8.  Payment of Exercise Price. The Holder shall pay the Exercise Price in cash
in immediately available funds or by means of a “cashless exercise” as described
herein.
 
9.  Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share.
 
10.  Reservation and Registration.
 
(a) The Company covenants that it will at all times reserve and keep available,
free from any pre-emptive rights, out of its authorized and unissued Common
Stock, solely for the purpose of issue upon exercise of this Warrant, such
number of shares of Common stock of the Company as shall then be issuable upon
the exercise of this Warrant. The Company covenants that all Warrant Shares
which shall be so issuable upon exercise of this Warrant shall, upon such issue,
be duly authorized, validly issued, fully paid and non-assessable.
 
(b) The Company agrees to register the Warrant Shares for resale under the
Securities Act on the terms and subject to the conditions set forth in the
Investors’ Rights Agreement between the Company and the Holder, dated as of the
date hereof.
 
11.  Notices. Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (a) when hand
delivered to the other party; (b) three business days after deposit in the U.S.
mail with registered mail receipt requested postage prepaid and addressed to the
other party at the address set forth below; or (c) the next business day after
deposit with a national overnight delivery service, postage prepaid, addressed
to the parties as set forth below with next business day delivery guaranteed,
provided that the sending party receives a confirmation of delivery from the
delivery service provider. The address for such notices or communications shall
be as set forth on Schedule I hereto, as may be updated from time to time by
providing notice pursuant to this Section 11.
 
12.  Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 30 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
shareholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Company’s Warrant Register.

7

--------------------------------------------------------------------------------



13.  Loss, Theft or Destruction of Warrant. In the event that the Holder
notifies the Company that this Warrant has been lost, stolen or destroyed, then
a replacement Warrant, identical in all respects to the original Warrant (except
for any adjustment pursuant hereto to the Exercise Price or number of Warrant
Shares issuable hereunder, if different from the numbers shown on the original
Warrant) shall be delivered to the Holder by the Company, provided that the
Holder executes and delivers to the Company an agreement reasonably satisfactory
to the Company to indemnify the Company from any loss incurred by the Company in
connection with such Warrant.
 
14.  Miscellaneous.
 
(a)  Subject to the restrictions of transfer set forth on the first page hereof,
this Warrant may be assigned by the Holder. This Warrant may be amended only in
writing signed by the Company and the Holder and their successors and assigns.
 
(b)  The terms of this Warrant may be amended, modified or waived only with the
written consent of the party against which enforcement of the same is sought.
 
(c)  The Company will not, by amendment of its governing documents or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder against impairment. Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, (ii) will
take all such action as may be reasonably necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its shareholder
books or records in any manner which interferes with the timely exercise of this
Warrant.
 
(d)  Governing Law. the corporate laws of the state of incorporation of the
Company shall govern all issues concerning the relative rights of the company
and its stockholders. all questions concerning the construction, validity,
enforcement and interpretation of this warrant shall be governed by and
construed and enforced in accordance with the laws of the state of california.
 
(e)  If the Company fails to comply with any provision of this Warrant, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
third party costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by the
Holder in collecting any amounts due pursuant hereto or in otherwise enforcing
any of its rights, powers or remedies hereunder.
 
(f)  The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
(g)  In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
GOFISH CORPORATION
   
By:
 
Name:
Title:


9

--------------------------------------------------------------------------------



Schedule I
 
ADDRESSES FOR NOTICES
 
If to the Company:
 
GoFish Corporation
706 Mission Street
San Francisco, CA 94103
Attention: General Counsel
Facsimile: (415) 978-3020
 
with a copy to (which shall not constitute notice)
 
Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105
Attention: John W. Campbell
Facsimile: (415) 268-7522
 
If to the Holder:


[                              ]


--------------------------------------------------------------------------------



FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
 
To: GoFish Corporation
 
The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
GoFish Corporation, a Nevada corporation (the “Company”). Capitalized terms used
herein and not otherwise defined have the respective meanings set forth in the
Warrant.
 
1.
The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

 
2.
The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.

 
3.
The holder shall pay the sum of $____________ to the Company in accordance with
the terms of the Warrant (in cash or by means of a “cashless exercise”).

 
4.
Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 
5.
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.

 
Dated: ______________, _____
Name of Holder:
     
(Print)
     
By:
   
Name:
   
Title:
         
(Signature must conform in all respects to
name of holder as specified on the face of the
Warrant)


--------------------------------------------------------------------------------



FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase ____________ shares of Common Stock of GoFish Corporation to which the
within Warrant relates and appoints ________________ attorney to transfer said
right on the books of GoFish Corporation with full power of substitution in the
premises.
 
Dated: ______________, _____
                    
(Signature must conform in all respects to name of holder
as specified on the face of the Warrant)
          
Address of Transferee
                     
In the presence of:
         

 

--------------------------------------------------------------------------------


 